DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Based upon the amended claim language, claim rejections under 35 U.S.C. 102 have been withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-7, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hajjar (US 5,456,681) in view of Muthuchidambaram et al. (US 2021/0338272 A1).
Regarding Claim 1, Hajjar (Fig. 5a-b) discloses a surgical access assembly comprising: a surgical access device (E1; see Examiner annotated Fig. 5b) including an elongated shaft (E2; see Examiner annotated Fig. 5b) and an access lumen (E3, see Examiner annotated Fig. 5b) defined through the elongated shaft (E2), the elongated shaft (E2) including an outer surface and having a distal portion (E4; see Examiner annotated Fig. 5b) terminating at a distal tip (E5; see Examiner annotated Fig. 5b); and a cleaning cap (32) disposed over the distal portion (E4) of the elongated shaft (E2), the cleaning cap (32) including an instrument channel (E6; see Examiner annotated Fig. 5a) defined by an inner surface of the inner annular wall, the instrument channel (E6) aligned with the access lumen (E3), the cleaning cap (32) including wipers (26; under a broadest reasonable interpretation of the instant claim language, the brush elements (26) are capable of performing the function of wiping at least some amount of debris or fluid off of a surgical device) disposed within the instrument channel (E6).

    PNG
    media_image1.png
    652
    455
    media_image1.png
    Greyscale

Hajjar does not disclose the elongated shaft having at least one rib; the annular pocket including a cutout configured to receive the at least one rib of the elongated shaft
However, Muthuchidambaram teaches a surgical access assembly comprising of an elongated shaft having at least one rib (26, 128).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the surgical access assembly of Hajjar to further comprise of wherein the elongated shaft comprises of at least one rib, as taught by Moozlom, for the purpose of stabilizing the surgical access assembly in the axial and radial directions while the assembly is positioned within the patient and for the additional purpose of allowing a means for a depth limiter to be attached to the assembly. See Muthuchidambaram, Fig. 6.
Muthuchidambaram further teaches a depth limiter attachment (510) that is secured in place an internal gripping surface (558) that comprises of teeth (574, both ridges and cut outs) that are complimentary configured to locklingly engage with the ribs (128) disposed on the outer surface of the assembly (124). See Fig. 17 and Paragraph 0019.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the surgical access assembly of Hajjar, as modified, to further comprise wherein the annular pocket includes a cutout configured to receive the at least one rib of the elongated shaft, as taught by Muthuchidambaram, as a matter of design choice, requiring only routine experimentation, without any new or unexpected results, for the purpose of more securely attaching the cleaning cap to the elongated shaft such that the cleaning cap is less likely to be separated from the elongated shaft during use.	
Regarding Claim 4, Hajjar (Fig. 5a-b), as modified, discloses the surgical access assembly of Claim 1, as previously discussed above, wherein the instrument channel (Hajjar, E6) is disposed within the access lumen (Hajjar, E3) of the surgical access device (Hajjar, E1). See Hajjar, Fig. 5b.
Regarding Claim 5, Hajjar (Fig. 5a-b), as modified discloses the surgical access assembly of Claim 4, as previously discussed above, wherein the wipers (Hajjar, 26) extend from the inner surface of the inner annular wall radially into the instrument channel (Hajjar, E6). See Hajjar, Fig. 5a-b and Fig. 6.
Regarding Claim 6, Hajjar (Fig. 5a-b), as modified, discloses the surgical access assembly of Claim 1, as previously discussed above, wherein the cleaning cap (Hajjar, 32) mimics the shape of the distal portion (Hajjar, E4) of the surgical access device (Hajjar, E1), the distal tip of the surgical access device is angled (at 90 degrees) relative to a longitudinal axis of the elongated (shaft Hajjar, E2) and a distal end of the cleaning cap (Hajjar, 32) is angled (at 90 degrees) relative to a longitudinal axis of the cleaning cap (Hajjar, 32). See Hajjar, Fig. 5a-b.
Regarding Claim 7, Hajjar (Fig. 5a-b), as modified, discloses the surgical access assembly of Claim 1, as previously discussed above, wherein the wipers (Hajjar, 26) are formed from a flexible material (nylon, as disclosed in Hajjar, Col. 6, Lines 5-12).
Regarding Claim 22, Hajjar (Fig. 5a-b), as modified, discloses the surgical access assembly of Claim 1, as previously discussed above, wherein the cutout (Muthuchidambaram, teeth (574), both ridges and cut outs) is defined in an inner surface of the outer annular wall of the cleaning cap (Hajjar, 32).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hajjar (Fig. 5a-b); in view of Muthuchidambaram et al.; in view of Hajjar (Fig. 7), in further view of HSU (WO 2008/153841).
Regarding Claim 8, Hajjar (Fig. 5a-b), as modified, discloses the surgical access assembly of Claim 7, as previously discussed above.
Hajjar (Fig. 5a-b), as modified, does not explicitly disclose wherein the wipers are formed from rubber.
However, Hajjar (Fig. 7) teaches an alternative embodiment of means for removing debris from a surgical instrument by using wipers (38) manufactured from elastomeric material. See Fig. 7 and Col. 6, Lines 14-26.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of Hajjar (5a-b), as modified, to comprise of wiper elements (Hajjar, 38) made from an elastomeric material, as taught by Hajjar (Fig. 7) as a known alternative means for removing debris from a surgical instrument for the purpose of improving the efficiency of the debris removal.
Hajjar, as modified, may not explicitly disclose wherein the wipers (Hajjar, 38) are formed from rubber.
However, HSU, explicitly teaches a device for removal of debris from a surgical instrument that comprises of the use of wipers that are formed from rubber.  See HSU, Page 16, second paragraph, Lines 1-3.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of Hajjar, as modified, wherein the wipers (Hajjar, 38) are formed from rubber, as taught by HSU, as a matter of routine design choice, requiring routine experimentation, with no new or unexpected results, for the purpose of optimizing the efficiency and durability of the wipers (Hajjar, 38). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hajjar (Fig. 5a-b) in view of Muthuchidambaram et al., in further view of HSU (WO 2008/153841).
Regarding Claim 9, Hajjar (Fig. 5a-b), as modified, discloses the surgical access assembly of Claim 7, as previously discussed above, further disclosing wherein the wipers (Hajjar, 26) are integral with the inner annular wall. See Hajjar, Fig. 5a-5b; under a broadest reasonable interpretation of the instant claim language, integral is being construed to mean “composed of constituent parts.” See Merriam Webster Dictionary (https://www.merriam-webster.com/dictionary/integral; last visited December, 3, 2022). The inner wall and the wipers in combination with one another are “composed of constituent parts;” and therefore, under a broadest reasonable interpretation of the instant claim language, are considered to be integral with one another.
Hajjar, as modified, may not explicitly disclose wherein the cleaning cap is monolithically formed from the flexible material.
However, HSU, teaches a device for removal of debris from a surgical instrument comprising of a hollow device body (6) that is designed to fit over a surgical device (endoscope). See Fig.’s 1-11 and Page 12, first paragraph. Wherein the body (6) may be made of a flexible material. Id.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hajjar, as modified, wherein the cleaning cap is formed from the flexible material, as explicitly taught by HSU, for the purpose of making the cleaning cap of Hajjar, as modified, easy to install within the surgical access device and conform and mold to the shape of the surgical access device.
It is further noted that Claim 9 is being construed as a product-by-process claim.  The patentability of a product does not depend on its method of production. See MPEP 2113. The determination of patentability is based on the product itself. Id. In this case, the material composition of the cleaning cap is inherently capable of being monolithically formed.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hajjar (Fig. 5a-b); in view of Muthuchidambaram et al., in view Grice et al. (US 2006/0293559 A1).
Regarding Claim 10, Hajjar (Fig. 5a-b), as modified, discloses the surgical access assembly of Claim 1, as previously discussed above.
Hajjar (Fig. 5a-b), as modified, does not disclose wherein each of the wipers includes a full disc-shaped body defining an opening through the wiper that has a smaller diameter than that of the instrument channel.
However, Grice teaches a cleaning member (12) that includes a full disc-shaped body (See Grice, Fig. 6) defining an opening through the wiper that has a smaller diameter than that of the instrument channel. See Grice, Fig. 6 and Paragraph 0027.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the surgical access assembly of Hajjar, as modified, wherein each of the wipers includes a full disc-shaped body defining an opening through the wiper that has a smaller diameter than that of the instrument channel, as taught by Grice, as a known alternative means of scrubbing and displacing debris, contaminants, and other media that can become lodged on the entire distal end of a surgical device. See Grice, Paragraph 0027.
Regarding Claim 11, Hajjar (Fig. 5a-b), as modified, discloses the surgical access assembly of Claim 10, as previously discussed above, wherein the wipers (Hajjar, 26; Grice, 12) are disposed in longitudinally spaced relation relative to each other. See Hajjar, Fig. 5a-b.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hajjar (Fig. 5a-b), in view of Muthuchidambaram et al., in view of Grice et al., in further view of Bianco (US 4,887,508).
Regarding Claim 12, Hajjar, as modified, discloses the surgical access assembly of Claim 11, as previously discussed above, wherein the openings are concentric with each other. See Hajjar, Fig. 5a-b.
Hajjar, as modified, does not disclose wherein the openings of the wipers vary in size and are concentric with each other.
However, Bianco teaches a cleaning tool for cleaning the exterior of a tubular member comprising of openings (14) in the cleaning elements that vary in size and are concentric with each other. See Col. 2, Lines 43-54.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the surgical access assembly of Hajjar, as modified, wherein the openings of the wipers vary in size and are concentric with each other, as taught by Bianco, for the purpose of improving the cleaning of surgical instruments having sections of different diameter.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hajjar (Fig. 5a-b); in view of Muthuchidambaram et al.; in view of Hajjar (Fig. 7).
Regarding Claim 13, Hajjar (Fig. 5a-b), as modified, discloses the surgical access assembly of Claim 4, as previously discussed above. 
Hajjar (Fig. 5a-b), as modified, does not disclose wherein each of the wipers includes a partial disc-shaped body.
However, Hajjar (Fig. 7) teaches each of the wipers includes a partial disc-shaped body.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of Hajjar (5a-b), as modified, to comprise of wiper elements (38), as taught by Hajjar (Fig. 7) as a known alternative means for removing debris from a surgical instrument for the purpose of improving the efficiency of debris removal.
Regarding Claim 14, Hajjar (Fig. 5a-b), as modified, discloses the surgical access assembly of Claim 13, as previously discussed above, wherein a first set of the wipers extends from a first side of the inner surface of the inner annular wall radially into the instrument channel (Hajjar, E6) and a second set of the wipers extends from a second side of the inner surface of the inner annular wall radially into the instrument channel (Hajjar, E6). See Examiner annotated Hajjar, Fig. 5a.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hajjar (Fig. 5a-b); in view of Muthuchidambaram et al.; in view of Gunday et al. (US 2012/0238816 A1).
Regarding Claim 15, Hajjar (Fig. 5a-b), as modified, discloses the surgical access assembly of Claim 14, as previously discussed above, wherein the first and second sets of the wipers are disposed in opposed relation relative to each other. See Examiner annotated Hajjar, Fig. 5a-5b.
Hajjar, as modified, does not disclose wherein the first and second sets of wipers are longitudinally offset with respect to each other to define a tortuous path through the instrument channel.
However, Gunday (Fig. 3) teaches a first (32) and second sets of wipers (36) that are longitudinally offset with respect to each other to define a tortuous path through an instrument channel. See Gunday, Fig. 3.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of Hajjar (5a-b), as modified, wherein the first and second sets of wipers are longitudinally offset with respect to each other to define a tortuous path through the instrument channel, as taught by Gunday, for the purpose of improving the efficiency of wiping the debris or residue off of a surgical instrument, requiring only routine experimentation without any new or unexpected results.
Claims 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hajjar (Fig. 5a-b); in view of Muthuchidambaram et al.; in view of Hajjar (Fig. 4a-e).
 Regarding Claim 16, Hajjar (Fig. 5a-b), as modified, discloses the surgical access assembly of Claim 1, as previously discussed above.
Hajjar (Fig. 5a-b), as modified, may not explicitly disclose a surgical instrument including an elongated tubular body having a distal end portion terminating at a tip portion, the elongated tubular body of the surgical instrument positionable through the surgical access device and the cleaning cap.
However, Hajjar (Fig. 4a-e) teaches a surgical instrument (12) including an elongated tubular body having a distal end portion terminating at a tip portion, the elongated tubular body of the surgical instrument (12) positionable through the surgical access device (20) and a cleaning assembly (22).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of Hajjar (Fig. 5a-b), as modified, to further comprise of disclose a surgical instrument including an elongated tubular body having a distal end portion terminating at a tip portion, the elongated tubular body of the surgical instrument positionable through the surgical access device and the cleaning cap, as taught by Hajjar (Fig. 4a-e) for the purpose of enabling the cleaning of a surgical instrument.
Regarding Claim 18, Hajjar, as modified, discloses the surgical access assembly of Claim 16, as previously discussed above, wherein the distal end portion of the surgical instrument is movable through the cleaning cap in proximal and distal directions and wherein movement of the surgical instrument within the cleaning cap causes the wipers to move from a biased configuration in which the wipers extend substantially orthogonal to a longitudinal axis of the cleaning cap to a deflected configuration in which the wipers engage the distal end portion of the surgical instrument and are moved toward an inner annular wall of the cleaning cap. See Hajjar, Fig. 5a-b and 4a-e.
Regarding Claim 19, Hajjar (Fig. 5a-b), as modified, meets all of the limitations as best understood as applied to Claims 1, 16, and 18 above.  Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. MPEP 2112.02.
Regarding Claim 20, Hajjar (Fig. 5a-b), as modified, meets all of the limitations as best understood as applied to Claims 1, 16, 18, and 19 above.  Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. MPEP 2112.02.
Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hajjar (Fig. 5a-b); in view of Muthuchidambaram et al.; in view of Hajjar (Fig. 4a-e); in further view of Grice et al. (US 2006/0293559 A1).
Regarding Claim 17, Hajjar, as modified, discloses the surgical access assembly of Claim 16, as previously discussed above.
Hajjar (Fig. 5a-b), as modified, may not explicitly disclose wherein the surgical instrument is a visualization device including a lens disposed at the tip portion.
However, Grice teaches a surgical instrument (40) that is a visualization device including a lens (see Paragraph 0031) disposed at the tip portion (42).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of Hajjar (Fig. 5a-b), as modified, wherein the surgical instrument is a visualization device including a lens disposed at the tip portion, as taught by Grice, for the purpose of performing an alternative medical procedure requiring a device capable of visual inspections.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hajjar; in view of Muthuchidambaram et al.; in view of Wiita et. al (US 5,339,800).
Regarding Claim 21, Hajjar, as modified, discloses the surgical access assembly of Claim 1, as previously discussed above is configured to receive the distal tip of the surgical access device. See Hajjar, Fig 5a-b.
Hajjar (Fig. 5a-b), as modified, may not explicitly disclose wherein a distal portion of the annular pocket tapers distally.

    PNG
    media_image2.png
    438
    386
    media_image2.png
    Greyscale
Howerver, Wiita teaches a medical cleaning instrument device wherein a distal portion of the annular pocket (20) tapers distally. See Wiita, Fig. 2.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hajjar (Fig. 5a-b), as modified, wherein a distal portion of the annular pocket tapers distally, as taught by Wiita, as a matter of routine design choice, requiring only routine experimentation, without any new or unexpected results, for the purpose of ease of manufacturing a providing a smooth no abrupt transitional surface where the sides and the bottom of the pocket meet.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, and 4-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Rosenbaum (US 2018/0344427 A1); King (US 6,068,275); Suter (US 2008/0199356 A1; teaches a rib 5.1 installed in a cutout, 102.1, 102.2. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272. The examiner can normally be reached M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723